DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/23/2019 and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas et al. (US PGPUB US 2016/0054779 A1) in further view of Bodas et al. (US PGPUB US 2016/0188365 A1) hereinafter “Rajappa” which is the second inventor listed and is hereinafter used for differentiation.

Regarding claim 1, Bodas teaches the invention substantially as claimed including a method of operating a data processing system (Abstract: managing power and performance of a high performance computing (HPC) system for… allocating the power budget to the job to comprising: 
receiving requests for execution of a plurality of applications (Fig. 6, Jobs 520; ¶ [0048]: Jobs 520 comprise one or more jobs requested to be run on HPC system 400 by one or more users; ¶ [0046]: OS nodes 501 accept jobs submitted by users and assist in the launching and managing of jobs being processed by compute nodes 502; wherein jobs corresponds to applications); 
identifying estimated power demands for execution of each of the plurality of applications (Fig. 6, Jobs 520 Power policy, Energy policy; ¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each job enabling Resource Manager 410 to efficiently schedule and monitor each job requested by one or more job owners (e.g., users)… Other factors that is used by Estimator 413 to create a power consumption estimate include, but are not limited or restricted to, whether the owner of the job permits the job to be subject to a power limit, the job power policy limiting the power supplied to the job (e.g., a predetermined fixed frequency at which the job will run, a minimum power required for the job, or varying frequencies and/or power supplied determined by Resource Manager 410), the startup power for the job, the frequency at which the job will run, the available power to HPC System 400 and/or the allocated power to HPC System 400 ); 
determining power limit properties for a plurality of computing modules capable of executing the plurality of applications (¶ [0025]: the power consumption of HPC System 400 never exceeds the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, a hard limit is defined by the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, hard limit defines power and cooling 
selecting among the plurality of computing modules to execute ones of the plurality of applications based at least on the power limit properties and the estimated power demands (¶ [0057]: Power Aware Job Launcher 412 will look at the operating points to select the one which results in highest frequency while maintain the power consumption below the limit; ¶ [0058]: Job Manager 420 is responsible for operating the job within the constraints of one or more power policies and various power limits after the job has been launched; ¶ [0065]: HPPM executes the job on selected HPC nodes. In one embodiment, the selected HPC nodes are selected based on power performance policies. In one embodiment, the selected HPC nodes are selected based on power characteristics of the nodes. In one embodiment, the power characteristics of the HPC nodes are determined based on running of a sample workload. In one embodiment, the power characteristics of the HPC nodes are determined during runtime. In one embodiment, wherein the job is executed on the selected HPC nodes based on power performance policies; ¶ [0068]: HPPM allocates the power budget to the job to maintain an average power consumption of the HPC facility below the soft power limit. In one embodiment, allocating the power budget to the job is based on power performance policies. In one embodiment, allocating the power budget to the job is based on an estimate of power required to execute the job. In one embodiment, the estimate of the required power to execute the job is based on at least one of a monitored power, an estimated power, and a calibrated power.).

a plurality of applications.

However, Rajappa teaches selection of computational units in a high performance computing (HPC) and using a job scheduler that considers thermal design power (See at least ¶ [0025]). Further, Rajappa teaches a plurality of applications (Abstract: A system and method for computing including compute units to execute a computing event, the computing event being a server application or a distributed computing job. A power characteristic or a thermal characteristic, or a combination thereof, of the compute units is determine. One or more of the compute units is selected to execute the computing event based on a selection criterion and on the characteristic.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rajappa with the teachings of Bodas to further apply scheduling techniques based on power demands and power limits for jobs to applications. The modification would have been motivated as it is a simple substitution of known elements to obtain predictable results.

Regarding claim 2, Bodas teaches further comprising: 
determining the estimated power demands for each of the plurality of applications based at least on monitored power consumption during prior execution of each of the plurality of applications on one or more representative computing devices (¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each 

Regarding claim 3, Bodas teaches further comprising: 
normalizing the power consumption from the prior execution of each of the plurality of applications to a percentage of a metric to establish the estimated power demands, wherein the power limit properties are normalized to the metric (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time 

Regarding claim 4, Bodas teaches wherein the power limit properties are determined for each of the computing modules based at least on a performance test executed by each of the plurality of computing modules that determines reduced operating voltages for at least processing elements of the plurality of computing modules below a specified operating voltage (¶ [0025]: Furthermore, the power consumption of HPC System 400 never exceeds the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, a hard limit is defined by the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, hard limit defines power and cooling capability available for the nodes, racks, systems and datacenters within a HPC facility. The cooling and power infrastructures may or may not be shared by different elements of the HPC facility. In one embodiment, the hard limit fluctuates in response to failures in cooling and power delivery infrastructures, while the soft limit remains at or below the hard limit at any time; ¶ [0026]: HPC System Power Manager 300 uses Out of Band mechanism 301 (e.g., Node Manager 431, Thermal Control 432, Rack Manager 430 and Datacenter Manager 310) to monitor and manage the hard limit for each component. In one embodiment, the Out of Band mechanism 301, unlike In Band mechanism 302, uses an independent embedded controller outside the system with an independent networking capability to perform its operation; wherein power limits correspond to operating voltages).

determines reduced operating voltages for at least processing elements of the plurality of computing modules below a manufacturer specified operating voltage (¶ [0029] Thermal design power (TDP) specification is a processor specification that provides power and cooling requirement for the processor. Each model number of a processor may have a unique TDP specification. A system designer of a system employing the processors may ensure that the power delivery (VR) and cooling (heat sinks and airflow) solutions are adequate for the specified TDP. The TDP may represent the worst case power requirements for a processor because the manufacturer of the processor may assign a TDP of the worst-case processor of that model number; ¶ [0031]: if a resource manager on the HPC system needs to select 1000 processors for a job, differing power results can occur depending on the particular 1000 processors selected. In an extreme case (A) with the selected processors or parts are all close to actual TDP 202 of 100 W, such will indicate that the job needs approximately 100 KW of power to run. In contrast, a power-aware selection case (B) may lead to selecting 1000 processors or parts closer to actual TDP 202 of 80 W. This means the job power would be approximately 80 KW, or about 20 KW or 20% lower than the aforementioned extreme case (A).)

Regarding claim 5, Bodas teaches further comprising: 
receiving the requests into a workload manager for a rackmount computing system, and distributing execution tasks for the plurality of applications to the plurality of computing modules comprising blade computing assemblies within the rackmount computing system (¶ [0032]: Each datacenter is managed by a datacenter manager, such as for example, Datacenter Manager 310. Datacenter Manager 310 is the higher managing component 

Regarding claim 6, Rajappa teaches further comprising: 
further selecting among the plurality of computing modules to execute ones of the plurality of applications based at least on proximity of associated blade computing assemblies to a ventilation airflow input to the rackmount computing system (¶ [0045]: The thermal criterion may be a lower or lowest temperature criterion, a higher or highest temperature, or other thermal criterion. In a particular example, a system for computing may be multiple server systems (e.g., hundreds of server systems) for web services or other applications. Thermal characteristic(s) or a temperature profile of the distribution of the multiple server systems may be obtained. In the measurement or calibration, a sample application may be executed on the 

Regarding claim 8, Bodas teaches, wherein each of the plurality of computing modules comprise a plurality of similarly provisioned computing modules that differ among processor core voltages determined from one or more performance tests executed on the plurality of similarly provisioned computing modules (¶ [0055]: Calibrator 414 calibrates the power, thermal dissipation and performance of each node within HPC System 400. Calibrator 414 provides a plurality of methods for calibrating the nodes within HPC system 400. In one embodiment, Calibrator 414 provides a first method of calibration in which every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script) so Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

Regarding claim 10, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a system type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, Bodas teaches wherein each of the plurality of computing modules have corresponding power limit properties, and wherein each of the plurality of blade assemblies comprises a plurality of computing modules each comprising a processing system capable of executing the applications (¶ [0055]: every node within HPC system 400 runs sample workloads (e.g., a mini-application and/or a test script)).

Regarding claim 17, it is a system type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, Bodas teaches the invention substantially as claimed including an apparatus comprising: 
	one or more computer readable storage media (¶ [0093]: computer readable medium); 
	program instructions stored on the one or more computer readable storage media that, based at least in part on execution by a control system (¶ [0093]: A computer readable medium having stored thereon sequences of instruction which are executable by a system, and which, when executed by the system, cause the system to perform a method), direct the control system to at least: 
	receive requests for execution of applications in a data center (Fig. 6, Jobs 520; ¶ [0048]: Jobs 520 comprise one or more jobs requested to be run on HPC system 400 by one or more users; ¶ [0046]: OS nodes 501 accept jobs submitted by users and assist in the launching and managing of jobs being processed by compute nodes 502; wherein jobs corresponds to applications); 
	identify estimated power demands for execution of each of the applications (Fig. 6, Jobs 520 Power policy, Energy policy; ¶ [0054]: Estimator 413 provides Resource Manager 410 with estimates of power consumption for each job enabling Resource Manager 410 to ; 
	determine limits for a plurality of computing modules capable of executing the applications (¶ [0025]: the power consumption of HPC System 400 never exceeds the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, a hard limit is defined by the power and thermal capacity of the cooling and power delivery infrastructures. In one embodiment, hard limit defines power and cooling capability available for the nodes, racks, systems and datacenters within a HPC facility. The cooling and power infrastructures may or may not be shared by different elements of the HPC facility. In one embodiment, the hard limit fluctuates in response to failures in cooling and power delivery infrastructures, while the soft limit remains at or below the hard limit at any time); 
	select among the plurality of computing modules to execute ones of the applications based at least on the limits and the estimated power demand and distribute tasks for execution of the applications to selected computing modules (¶ [0057]: Power Aware Job Launcher 412 will look at the operating points to select the one which results in highest frequency while maintain the power consumption below the limit; ¶ [0058]: Job Manager 420 is responsible for operating the job within the constraints of one or more power policies and 

While Bodas teaches allocation of a plurality of user jobs to nodes on a rack server environment based on estimated power demands and node power limits, Bodas does not expressly teach wherein the plurality of jobs are a plurality of applications and wherein the limit is based on a TDP.

However, Rajappa teaches selection of computational units in a high performance computing (HPC) and using a job scheduler that considers thermal design power (See at least ¶ [0025]). Further, Rajappa teaches a plurality of applications (Abstract: A system and method for computing including compute units to execute a computing event, the computing event being  wherein the limit is based on a TDP (¶ [0025]: When subjected to a power limit, a job scheduler may require or benefit from an estimate for power needed to run the distributed computing job. Conventionally, any estimation of power is based upon the maximum thermal design power (TDP) specification of the nodes or processors. For most applications, actual power consumption by most components and nodes of the distribution is likely to be lower than the specified TDP. A job scheduled based upon specified TDP power estimation (higher) is likely to wait longer in a queue).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rajappa with the teachings of Bodas to further apply scheduling techniques based on power demands and power limits for jobs to applications. The modification would have been motivated as it is a simple substitution of known elements to obtain predictable results.

Regarding claim 20, Bodas teaches wherein the estimated power demands for each of the applications are determined by at least monitoring power consumption during prior execution of the applications on one or more computing devices, and comprising further program instructions, based at least in part on execution by the control system, direct the control system to at least: 
	normalize the power consumption from the prior execution to a percentage of TDP of the one or more computing devices to establish the estimated power demands (¶ [0055]: Calibrator 414 may sample various parameters (e.g., power consumed) at predetermined time intervals in order to determine, inter alia, (1) the average power, (2) the maximum power, and (3) the minimum power for each node.).

	In addition, Rajappa teaches determine the TDP limits based on characterized operating voltages for processing elements of the plurality of computing modules established at levels below manufacturer specified levels resultant from one or more performance tests executed by the plurality of computing modules (¶ [0029]: Thermal design power (TDP) specification is a processor specification that provides power and cooling requirement for the processor. Each model number of a processor may have a unique TDP specification. A system designer of a system employing the processors may ensure that the power delivery (VR) and cooling (heat sinks and airflow) solutions are adequate for the specified TDP. The TDP may represent the worst case power requirements for a processor because the manufacturer of the processor may assign a TDP of the worst-case processor of that model number. Nevertheless, when a user system employing processors supports a processor model number “xyz” with say 100 W TDP, this generally means that the user system design incorporates power delivery and cooling for any processor with TDP up to 100 W).

Claims 7, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodas and Rajappa as applied to claim 1, in further view of Potlapally (US Patent No. US 9,557,792 B1).

Potlapally was cited in IDS filed on 10/29/2020.

Regarding claim 7, Bodas and Rajappa does not expressly teach wherein each of the plurality of computing modules have corresponding power limit properties, and wherein sets of the plurality of computing modules are selected for inclusion into associated blade computing assemblies based at least on achieving an average power dissipation target for each of the blade computing assemblies.

	However, Potlapally teaches systems and methods for scheduling workloads based on application workload profiles and server system profiles (See at least Abstract). Further, Potlapally teaches wherein each of the plurality of computing modules have corresponding power limit properties, and wherein sets of the plurality of computing modules are selected for inclusion into associated blade computing assemblies based at least on achieving an average power dissipation target for each of the blade computing assemblies (Col. 4, lines 40-68: According to one embodiment, the DPM may be configured to classify servers and/or other computing devices of the data center into categories based on the kinds of workloads that are most appropriate for the servers or devices, e.g., from a performance-per-watt perspective… high end servers, low end servers, hybrid servers; Claim 17: classify, based at least in part on their respective system profiles, the plurality of servers into a plurality of capability categories, wherein a particular server is classified in a particular capability category based at least in part on a performance level of the particular server;).



Regarding claim 9, Potlapally teaches further comprising: 
distributing for execution first ones of the plurality of applications having higher estimated power demands to first ones of the plurality computing modules having lower power limit properties and distributing for execution second ones of the plurality of applications having lower estimated power demands to second ones of the plurality of computing modules having higher power limit properties (Col. 4, lines 44-63: For example, some types of servers with high-end processing cores may be best suited for compute-intensive tasks (and may consume substantial amounts of power), while other servers may consume less power while providing sufficient computing capacity for I/O-bound or memory-bound workloads. In such embodiments, the DPM may combine its knowledge of application workload characteristics with its knowledge of server characteristics to implement power-efficient workload scheduling to achieve improved performance-per-watt characteristics—e.g., those workloads that require high-end processing may be directed to the high-end servers, while those workloads for which the performance capabilities of the low-end servers are sufficient may be directed away from the high-end servers. In contrast, if a workload that is largely I/O-bound or memory-bound is scheduled on a high-end server, the server may consume large amounts of .

Regarding claim 18, it is a system type claim having similar limitations as of claim 9 above. Therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195